Citation Nr: 0426841	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a jaw disability 
due to dental/facial trauma characterized as a malaligned jaw 
and front tooth disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.

The initial appeal to the Board of Veterans Appeals (the 
Board) was taken from actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

During the course of the current appeal, the RO has granted 
service connection for diabetes mellitus, and assigned a 20 
percent rating.  Service connection is also now in effect for 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity, each 
rated as noncompensably disabling.

In March 2003, the Board remanded the case for the conduction 
of a hearing before a Veterans Law Judge.

A Veterans Law Judge held a videoconference hearing at which 
time the veteran testified from the RO in July 2003.  In 
January 2004, the veteran was informed in correspondence from 
the Board that a complete transcript of the hearing was not 
available due to inaudible portions of the tape; in January 
2004, the veteran elected to provide testimony at another 
hearing.

A Veterans Law Judge heard the veteran's testimony at a 
hearing held at the RO in July 2004; a transcript of that 
hearing is of record.  It was clarified that the veteran 
wished to withdraw the pending appellate issue of entitlement 
to service connection for an ankle disorder, and that issue 
is no longer part of the current appeal.

A VA Form 21-22 naming the VFW as the veteran's 
representative is of record, dated in March 2002.  Prior to 
that time, there was a VA Form 21-22 of record, dated in 
January 2001, naming The American Legion as his 
representative; that is marked as "'revoked".  The veteran 
was accompanied and ably represented by a representative who 
was recorded in the transcript as being from Disabled 
American Veterans at the hearing held at the RO in March 
2004.  While it is unclear whether or not this or any other 
single individual represents both organizations at the RO, as 
is the case in some RO's, or whether this was inadvertent 
error or simply someone substituting for another, the issue 
is entirely moot, since given the nature of the action taken 
by the Board herein, it is considered that the veteran has in 
no way been prejudiced thereby and his due process rights 
have been fully preserved.



FINDINGS OF FACT

1.  Adequate development of the evidence has been undertaken 
so as to provide a sound basis for resolution of the pending 
appellate issues.

2.  The veteran sustained facial/dental trauma in a fall in 
service that may reasonably be held accountable for his 
current malaligned jaw and front tooth disorder.

3.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during confirmed 
Southeast Asia operations involving aircraft maintenance 
including incidents with personnel and/or aircraft flying out 
of Bien Hoa AFB, and during the Tet Offensive 1968-9. 

4.  The veteran's experiences are partly corroborated by unit 
and other pertinent military history and his service records 
are not inconsistent therewith.  

5.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as 
PTSD, is a result of the veteran's Southeast Asia service.


CONCLUSIONS OF LAW

1.  A jaw disability due to dental/facial trauma 
characterized as a malaligned jaw and front tooth disorder is 
the result of service.  38 U.S.C.A. §§ 1110, 5103 (West 1991 
& Supp. 2003; 38 C.F.R. § 3.303 (2003).

2.  An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
Additional development would be possible and might be helpful 
to his case.  The veteran has indicated that he is aware of 
what is required in the way of evidence and to a great extent 
has provided collateral documentation to support certain 
alleged stressors.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of the remaining appellate issues at 
present without detriment to the due process rights of the 
veteran.


General Criteria: Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Jaw Disorder
Factual Background and Analysis

Original service medical records reflect that the veteran was 
at Bien Hoa Air Base, Republic of Vietnam, from at least 
August 1968.  

He was seen at the emergency room at the 3d TAC Dispensary, 
Bien Hoa, in July 1969 with a notation that he had fallen on 
his face and fractured his front two teeth.  He was given 
saline mouth wash and Darvon for his pain.  

He was subsewuently seen at the dental facility in July 1969 
after having fallen on the job and fracturing teeth ## 7, 8, 
and 9; # 8 was also partially "evulsed" with edema.  He 
underwent surgical evaluation.  He was seen on subsequent 
occasions at the dental facilities.  

In January 1970, he was having nasal discharge, headaches and 
other symptoms.

On his separation examination dated in September 1970, he was 
noted to have dental defects.  No additional specifics were 
noted on the examination report.

The veteran has testified on several occasions as to his 
Vietnam service.  He has stated that when working on the F-
100's, he fell some 20 feet and landed on his face.  He had 
the accident at 0400 hours, in the middle of the night, when 
no facilities were open for care, so he waited until 0700 
hours when the available medical facility opened; the 
medic/dentist replaced his teeth and wired them, but after he 
cut the wire, they all fell out again.  After discharge he 
went VA to get tooth care and was told that it was not 
possible, and so he did not again seek help until recently.  
The current residuals include a lop-sided jaw and some 
trouble chewing as well as missing teeth.  

On recent VA examinations the veteran has been described by 
dental examiners as having jaw malocclusion after a fracture, 
and missing teeth in the front.  Other tangential references 
are found in the recent file that he had experienced gunshot 
wounds primarily to the chest, and at least one record 
reflected that he may have had a head wound, but there is 
nothing to indicate that this involved his jaw or teeth.

Is this case, there is ample documentary evidence that the 
veteran fell from an aircraft some 20 feet to the hard 
surface of the hangar at Bien Hoa and sustained injury to his 
right jaw and front teeth.  

And while he may now have other unrelated facial or dental 
problems as well, in part due to intercurrent incidents, he 
now exhibits malocclusion of the jaw and front teeth problems 
which cannot logically be dissociated from the in-service 
incident and for which service connection is reasonably 
warranted.


PTSD
Special Criteria

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Factual Background

The veteran's service records including a partial 201 file 
reflect that he underwent training at Lackland AFB, TX; and 
additional training as an aircraft jet mechanic at Amarillo 
AFB, TX; and as an aircraft maintenance specialist at 
Laughlin AFB, TX.  He was assigned as assistant crew chief, 
A-37A aircraft, and as a jet aircraft mechanic with the 604th 
SOSq., Bien Hoa, AB, Vietnam from August 1, 1968.  He was 
with that unit and the 90th TFS at Bien Hoa, as a jet 
aircraft mechanic from March 31, 1969; and after August 29, 
1969, returned CONUS to serve out his tour as an aircraft 
maintenance specialist.  Other documents cite his time in 
Vietnam as from July 31, 1968 to July 31, 1969.

On a VA Form 21-028, dated in March 2002, the veteran stated 
that he was in the 604th SOS at Bien Hoa, and the 90th TAC 
Fighter Squadron.  He was attached to Bien Hoa AFB, South 
Vietnam, from June 1968 through June 1969, including the Tet 
Offensive.  He further stated that as a fighter aircraft 
mechanic, his job was to maintain the A-37 aircraft in top 
form via maintenance, fueling and loading armaments; that the 
aircraft would stay in a revetment until time for a sortie, 
during which time he was under severe pressure knowing that 
the Viet Cong would be shooting mortars and rockets at the 
flight line.  This was particularly stressful because it 
would only take one hit to take out the entire flight line.  
He stated that to this time, he has nightmares and will wake 
up as a result, and is paranoid from the sounds of sirens and 
other loud noises.  He stated that he had also worked with F-
100's in the hangars doing preventive maintenance and one 
morning when resustaining the aft section of the plane, he 
fell from the top of the aircraft to the concrete floor of 
the hangar which was about 18-20 feet, landing on the right 
side of his face at which time he fractured his right lower 
jaw bone, from which he still has residuals; he also 
continues to relive the incident. 

The veteran has testified on several occasions as to his 
Vietnam service.  He has confirmed the above cited accounts 
of the fully-fueled aircraft being held in the flight line 
areas where they were subjected to the ongoing attacks by the 
Viet Cong with mortars and other weapons. 

The veteran has been seen over a number of years for mental 
health concerns.  He is noted to have ongoing episodes of 
nightmares and he awakens in a sweat and screaming of 
Vietnam.  He has flashbacks about every two weeks; sirens 
"drive him up the wall" and he can only think of incoming 
mortars and other fire.  He cannot sleep normally and is 
unable to relax because his mind is going all of the time.  
He has extended depressed moods and is worried about pressure 
and Vietnam.  He has intrusive thoughts twice a week, has had 
continuing suicidal thoughts and sometimes feels like he is 
in a "hole".  He has problems with concentration, and anger 
2-3 times a day, mostly having to do with his Vietnam 
service; sometimes he is angry enough to hit a wall with his 
hands in frustration, breaks things and puts his hands 
through things.  He is sometimes hypervigilant and flinches 
and is otherwise startled at loud or surprise noises.  

He indicated that in addition to phenomena reminding him of 
the dangers of the flight line and incoming rounds, that on 
occasion in Vietnam, he was given perimeter guard duty and 
had some gunfire experiences in that capacity as well.  He 
said that no one died on his watch but some were hurt.  He 
also had fallen and injured his jaw and face.  Various 
diagnoses have been provided including anxiety, depression, 
and a variety of opinions as to whether he had PTSD 
associated with his service experiences.

An extensive psychiatric evaluation and progress note, dated 
in July 2003, is of record.  The veteran was noted to have 
anxiety, war dreams and isolation.  The veteran said that his 
therapist at Ft. Knox understood and cared, but that no one 
else seemed to care at all.  He was irritable and unable to 
live with others and said he now lives alone in the woods in 
a trailer because he cannot stand to be around people.  He 
trusts virtually no one and has no social contact except when 
his girlfriend comes out on weekends.  It was recommended 
that he try to enter the PTSD program at another VA facility.  
Mediations were prescribed and adjusted and the diagnosis was 
severe PTSD.

Analysis

The clinical records show that numerous physicians including 
from VA have diagnosed the veteran's psychiatric disability 
in a variety of ways, including as being due to PTSD.  There 
is also some suggestion of anxiety and depression, but these 
would not exclude the presence of PTSD as a result of 
service.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Southeast Asia experiences, and data in 
support thereof, have been both entirely consistent and 
credible.  Military historians and others are able to 
document the given combat circumstances in 1968-9 at Bien Hoa 
and during the Tet Offensive of that period when he was on 
the flight line and did occasional perimeter duty.  This 
documentation is probably not as complete as it might be, but 
it is certainly not inconsistent with and is, on retrospect, 
seen by the Board as entirely capable of corroborating his 
assertions in that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam Era service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, his jobs in aircraft 
maintenance and servicing at Bien Hoa, Vietnam, under the 
circumstances known to have existed at that time, certainly 
took him into harm's way.  His unit was in an area quite 
closely combat related, was often under fire, and certainly 
bore the deadly results of incoming ordnance causing grievous 
harm to personnel and property including a vast number of the 
planes under the veteran's aircraft maintenance and servicing 
obligation.  It is noteworthy that he was documented to have 
served in areas at specific times when such combat-like 
situations often occurred, and that related stressors were 
not only entirely possible but often quite probable.  He 
states that these circumstances were of a certain nature 
which are entirely compatible with combat, and those which 
were not actual combat-related, were of significant trauma in 
his life; this is entirely credible.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
It is also entirely credible that some of the other personal 
documented experiences he had concurrent with that service 
may well have contributed to his stress, such as the fall of 
some 20 feet from the aircraft and injury to his jaw and 
mouth, as he and physicians have opined.  All in all, the 
Board is convinced by the credible evidence of record that 
the veteran's service was, in part, consistent with combat, 
and as such, his own offering of stressors must be taken at 
their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

The veteran has been diagnosed with PTSD associated with his 
service experiences.  Since all criteria have been fulfilled, 
accordingly, the Board concludes that the veteran's acquired 
psychiatric disorder, currently predominantly diagnosed as 
PTSD, is reasonably the result of his Vietnam service, and 
service connection is in order.  

ORDER

Service connection for a jaw disorder due to dental/facial 
trauma characterized as a malaligned jaw and front teeth gap 
is granted.

Service connection for PTSD is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



